Citation Nr: 1400887	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  09-08 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased evaluation for rotator cuff tendonitis of the left shoulder with impingement secondary to an inferior calcific lesion under the acromion, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel
INTRODUCTION

The Veteran had active service from July 1997 to July 2000.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In July 2013, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.

In September 2013, the Board remanded the Veteran's claim for additional development.  That development was completed, and the case has since been returned to the Board for appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

In addition to the VBMS paperless file, there is a Virtual VA paperless file associated with the Veteran's claim.  A review of the documents in Virtual VA reveals the July 2013 hearing transcript and additional VA treatment notes that are relevant to the issue on appeal.  The RO considered those records and readjudicated the claims in an October 2013 supplemental statement of the case (SSOC).


FINDING OF FACT

The Veteran's rotator cuff tendonitis of the left shoulder with impingement secondary to an inferior calcific lesion under the acromion is not productive of limitation of motion of the minor arm at shoulder level or to midway between the side and shoulder level.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for rotator cuff tendonitis of the left shoulder with impingement secondary to an inferior calcific lesion under the acromion have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Codes 5024, 5003, 5201 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In this case, the requirements with respect to the content of the notice were met.  Specifically, letters were sent to the Veteran in October 2006, November 2006, and August 2008 that notified him of the evidence needed to substantiate his claim for an increased evaluation.  The letters also informed the Veteran of the division of responsibilities in obtaining the evidence to support his claim and explained how disability ratings and effective dates are determined.  The August 2008 letter further provided him with the rating criteria pertinent to arm and shoulder disabilities, to include tenosynovitis and limitation of motion of the arm.  

The Board notes that the case was readjudicated by the AMC in an October 2013 SSOC; therefore, there is no timing error in this case.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating the claim and notifying claimant of such readjudication in the statement of the case).

Moreover, the Board notes that the Veteran and his representative have not alleged any prejudice as a result of the notification, nor has any been shown.  See Shinseki v. Sanders, 29 S. Ct. 1696 (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.). 

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified and available post-service medical records, including VA treatment notes, have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claim.  In the September 2013 remand, the Board directed the RO to obtain outstanding VA treatment notes from the Frank Tejeda VA Outpatient Clinic in San Antonio, Texas, to include the results of a March 2007 magnetic resonance imaging (MRI) study of the left shoulder and any outstanding VA treatment records dated from October 2008 to the present.  Those records have been obtained and associated with the record, in accordance with the remand directives.  In correspondence dated in September 2013, the AMC also notified the Veteran that it had obtained VA treatment records from the San Antonio and Valley Coastal Blend VA Medical Centers, dated from October 2008 to April 2011 and the results of the March 2007 VA MRI of the left shoulder.  The Veteran has not identified any other outstanding records that are pertinent to the issue currently on appeal.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran was afforded VA examinations in November 2006, December 2008, and October 2013 in connection with his claim for an increased rating for his left shoulder disability.  

During the July 2013 hearing, the Veteran reported that his symptoms had worsened since his VA examination in December 2008.  See hearing transcript, p. 10-11.  Therefore, in the September 2013 remand, the Board directed the RO to afford the Veteran a VA examination to ascertain the current severity and manifestations of his service-connected left shoulder disability.  The examiner was directed to report all signs and symptoms necessary for rating the Veteran's left shoulder disability under the rating criteria.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the October 2013 VA examination is adequate to decide the case because, as shown below, the examiner provided the findings requested in the September 2013 remand directives.  The examination was based upon consideration of the Veteran's pertinent medical history, as well as his lay assertions and current complaints, and the examiner described the left shoulder disability in detail sufficient to allow the Board to make a fully informed determination.  Id.  

In addition, there is also no objective evidence indicating that there has been a material change in the severity of the Veteran's left shoulder disability since he was last examined.  38 C.F.R. § 3.327(a) (2013).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95. 

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2013).  

As noted above, the Veteran was also afforded an opportunity to present testimony at a hearing before the Board in July 2013.  During the hearing, the undersigned Veterans Law Judge clearly set forth the issue to be discussed and sought to identify pertinent evidence not currently associated with the claims folder.  The hearing focused on the elements necessary to substantiate the claim for an increased rating, including the severity, frequency, and duration of his symptoms, and how they impacted his activities of daily living and his ability to work.  The Veteran, through his testimony and questioning by his representative, also demonstrated his actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

VA has further assisted the Veteran and his representative throughout the course of this appeal by providing them with a statement of the case (SOC) and SSOCs, which informed them of the laws and regulations relevant to the Veteran's claim.  The Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim, and he did, in fact, participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the particular claim on appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained, and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2013).


Laws and Regulations

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).  

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, as in this case, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, the question for consideration is a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this case, the Veteran is currently assigned a 10 percent evaluation for rotator cuff tendonitis of the left shoulder with impingement secondary to an inferior calcific lesion under the acromion, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5024.  

Diagnostic Code 5024 provides that ratings for tenosynovitis should be rated based on limitation of motion of the affected parts, as degenerative arthritis under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a. 

Diagnostic Code 5003 states that the severity of degenerative arthritis, established by x-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected.  In this case, Diagnostic Code 5201 pertains to limitation of motion of the arm.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent evaluation is authorized if there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Under Diagnostic Code 5201, a 20 percent disability evaluation is warranted for limitation of motion of the minor arm at shoulder level or to midway between the side and shoulder level.  A 30 percent disability evaluation is warranted when the minor arm is limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

For VA compensation purposes, normal range of motion for the shoulder is 180 degrees of forward flexion, 180 degrees of abduction, and 90 degrees of external and internal rotation.  See 38 C.F.R. § 4.71, Plate I.

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  38 C.F.R. § 4.69.


Factual Background and Analysis

During an October 2005 VA pain assessment, the Veteran rated his left shoulder pain eight out of ten in severity and described the pain as aching and sharp.  He reported that the pain radiated to the area behind his shoulder.  He indicated that pain medication provided relief and that activity or sudden movements increased the pain.  He related that his pain was intermittent, but it interfered with his activities of daily living and normal work.

A December 2005 VA orthopedic treatment note indicated that the Veteran complained of left shoulder pain.  He stated that he tried physical therapy in the past with minimal relief, but related that nonsteroidal anti-inflammatory drugs had provided some relief in the past.  He denied a history of dislocations.  The Veteran also noted that his pain increased with lifting and activity and reported that it was primarily located in the anterior shoulder area.  A physical examination of the left shoulder showed tenderness to palpation over the anterior acromion, rotator cuff, and biceps tendon.  He had smooth range of motion with forward flexion to 170 degrees, elevation to 165 degrees, external rotation to 45 degrees, and internal rotation to T6.  He demonstrated five out of five rotator cuff strength.  The orthopedist diagnosed the Veteran with mild impingement and biceps tendonitis.  He provided the Veteran with an injection into the left subacromial space and left biceps tendon.

In a February 2006 VA orthopedic treatment note, the Veteran reported good pain relief following a cortisone injection.  He indicated that his pain subsided for approximately one month following the injection.  A physical examination of the left shoulder showed no edema, discoloration, calor, atrophy, or deformity.  The Veteran demonstrated full range of motion in all directions with slight impingement at 120 degrees of forward flexion, and he had five out of five motor strength.  The orthopedist diagnosed the Veteran with chronic left shoulder impingement with rotator cuff tendonopathy.  He was administered a cortisone injection in the left shoulder.

In a July 2006 VA treatment note, the Veteran mentioned that he had a recurrence in left shoulder pain and that he was due for another left shoulder steroid injection in August 2006.  

In a September 2006 VA orthopedic treatment note, the Veteran reported that his left shoulder was pain free for five months after an injection in February 2006.  He related that his left shoulder pain had since returned.  He indicated that, in June 2006, his pain recurred at approximately seven to eight out of ten in severity.  He stated that he had some relief with Naproxen, but he wanted another injection in his left shoulder to alleviate the pain.  A physical examination showed normal range of motion and distal sensation.  There was tenderness at the left biceps proximal and infraspinatus tendons.  There was no weakness.  The Veteran resisted left elbow flexion because it increased his anterior pain.  The orthopedist diagnosed the Veteran with left shoulder pain with biceps and rotator tendonitis.  The Veteran was provided with an injection to the left shoulder biceps and infraspinatus tendon areas.

During a November 2006 VA examination, the Veteran complained of constant, localized, sharp pain that he rated nine out of ten in severity.  He indicated that the pain was relieved by rest; medication, including Naproxen; and steroid injections.  He denied any incapacitation, and he indicated that he was able to function with medication.  He denied any functional impairment caused by his left shoulder disability.  He indicated that he was right hand dominant.  A physical examination of the left shoulder showed no signs of edema, effusion, weakness, tenderness, redness, heat, abnormal movement, subluxation, or guarding of movement.  There were signs of tenderness.  Range of motion testing revealed flexion to 180 degrees with pain at 180 degrees, abduction to 180 degrees with pain at 180 degrees, external rotation to 50 degrees with pain at 50 degrees, and internal rotation to 90 degrees with pain at 90 degrees.  The examiner noted that left shoulder joint functioning was additionally limited by pain, fatigue, weakness, lack of endurance, incoordination, and pain after repetitive use, but the symptoms did not limit his range of motion.  X-rays of the left shoulder were within normal limits.  The examiner diagnosed the Veteran with rotator cuff tendonitis of the left shoulder with impingement secondary to an inferior calcific lesion under the acromion.  He noted that the Veteran had subjective pain, fatigability, the sensation that the joint was popping out, and objective tenderness with decreased range of motion.  The examiner opined that the effect of the left shoulder disability had severe impacts on the Veteran's usual occupation and limiting impacts on his daily activity.

A March 2007 VA MRI of the left shoulder showed a partial tear at the biceps labral anchor along with posterior labral tear with an associated peri-labral cyst.  

In a June 2007 VA orthopedic treatment note, the Veteran complained of continued anterior left shoulder pain.  A recent MRI showed a grade 3 superior labrum anterior and posterior (SLAP) lesion.  He indicated that he had daily pain, but he was able to continue his daily work as a correctional officer without requiring narcotics.  He stated that the pain increased in severity after heavy lifting.  He reported that he had multiple subacromial space injections in the past that provided relief for approximately four to five months at a time.  The Veteran demonstrated active range of motion with forward flexion from 0 to 140 degrees, abduction from 0 to 110 degrees, external rotation from 0 to 45 degrees, and internal rotation to T10.  O'brien's, cross body adduction, and speed's tests were positive.  He demonstrated five out of five strength throughout his left upper extremity.  His sensation was intact to light touch.  He was provided with an injection to the left subracromial space.  The physician noted that he discussed the possibility of surgery, including labral repair versus biceps tenodesis, with the Veteran.

In a September 2007 VA treatment note, the Veteran indicated that he required an orthopedic clearance because he had applied for a new job with the Department of Homeland Security.

In a September 2007 VA orthopedic treatment note, the Veteran reported that he had good pain relief following his last injection.  He indicated that he required a medical clearance for his new job.  He demonstrated full range of motion in forward flexion, and he had no tenderness to palpation or range of motion testing.  Impingement tests were negative, and a cross body test was negative.  He demonstrated five out of five motor strength, and the orthopedist noted that his left shoulder was stable.  The orthopedist stated that the Veteran's symptoms had "resolved," and based on his evaluation, "he [was] symptom free and he should [have been] able to perform all the tasks related to his job with[out] any limitation."

In a March 2008 VA orthopedic treatment note, the Veteran presented for another cortisone injection for his left shoulder pain.  He indicated that he had an injection 18 months previously that "settled [his] pain down."  He stated that he continued to work at a prison and was able to perform his job without any problems.  He demonstrated active range of motion with forward flexion to 180 degrees, abduction to 180 degrees, external rotation to 70 degrees, and internal rotation to L2.  He had decreased strength of four out of five with internal and external rotation, and there were positive impingement signs.  His sensation was intact to light brush strokes bilaterally, and radial pulses were palpable and symmetrical.  The orthopedist diagnosed the Veteran with a SLAP lesion to the left upper extremity and provided him with an injection into the left subarcromial space.  The orthopedist noted that the Veteran's symptoms resolved after the last injection and that he was symptom free for 18 months.  He opined that the Veteran would be able to perform all the tasks related to his job without any limitation.

In an October 2008 VA orthopedic treatment note, the Veteran reported that he managed his left shoulder pain with self rehabilitation and periodic cortisone injections.  He indicated that his left shoulder pain had recurred since his last injection approximately six months previously.  A physical examination of the left shoulder was negative for edema, discoloration, deformity, atrophy, or calor.  The Veteran had slight tenderness to palpation in the posterolateral shoulder and slight impingement.  He had negative cross body or adduction testing.  He demonstrated full active range of motion in all directions and five out of five motor strength.  The orthopedist diagnosed the Veteran with a chronic left shoulder SLAP lesion, and he administered an injection in the posterior subacromial joint.

During a December 2008 VA joints examination, the Veteran indicated that he was right hand dominant and stated that he worked in a juvenile detention center.  He reported that his left shoulder symptoms had progressively worsened since the onset of his disability.  He reported that injections alleviated his pain, but that it recurred after approximately five months.  He also indicated that medication helped relieve his symptoms for approximately two weeks, but he had not used medication since August 2008.  The examiner noted that there were no constitutional symptoms of arthritis, and the Veteran denied any incapacitating episodes of arthritis.  He related that he declined surgery in 2007.  He stated that a cycle of injections into his left shoulder every five months felt "good."  He reported two flare-ups of pain in the past twelve months versus the return of symptomatic pain and required injections.  However, he indicated that he did not know if he actually had flare ups of pain because of the success of cortisone injections.  

On physical examination of the left shoulder, range of motion testing revealed flexion from 0 to 150 degrees with pain beginning and ending at 150 degrees; abduction from 0 to 160 degrees with pain beginning and ending at 160 degrees; external rotation from 0 to 90 degrees with pain beginning and ending at 0 degrees; and internal rotation from 0 to 80 degrees with pain beginning and ending at 0 degrees.  There were no recurrent shoulder dislocations, and there was no inflammatory arthritis.  There was also no joint ankylosis.  The Veteran indicated that his left shoulder felt like it "want[ed] to come out of play with sudden movements."  X-rays of the left shoulder showed no gross abnormality.  An MRI of the left shoulder showed a partial tear at the biceps labral anchor along with a posterior labral tear with an associated peri-labral cyst.

The examiner diagnosed the Veteran with left shoulder impingement syndrome with a partial tear at the biceps labral anchor along with a posterior labral tear with an associated peri-labral cyst.  He noted that the left shoulder joint was stable with no flare ups.  He opined that the Veteran's left shoulder disability had significant effects on his general occupation.  He noted that carrying weight or driving could irritate the Veteran's left shoulder and that internal rotation of the left shoulder performing any activity irritated the left shoulder.

In a March 2009 statement, associated with the substantive appeal, the Veteran reported that the limitation of motion of his left arm had limited his employment performance.  He indicated that his job description required him to be able to lift and maintain a grip on individuals at the correctional facility.

During the July 2013 hearing, the Veteran reported that he stopped receiving injections in his left shoulder approximately three years earlier and stated that he had been taking medication since his last injection.  He indicated that the injections had provided him relief for approximately five months, but noted that his regiment of Motrin did not provide him with pain relief.  The Veteran testified that he had difficulty grasping the steering wheel with his left hand after approximately seven to eight minutes of driving.  He related that he had pain beginning at approximately shoulder level when he lifted his left arm, and he had difficulty performing overhead work.  He also indicated that he carried heavy items with his right arm because of his left arm and shoulder pain.  The Veteran further stated that he had increased left shoulder pain after he slept on his left shoulder, and he reported left arm weakness, fatigability, and flare-ups of pain with increased use of his left arm.  In addition, the Veteran testified that his shoulder felt like it was "go[ing] to pop out of position" when he made certain quick movements, but he denied any dislocations of the shoulder joint.

During an October 2013 VA joints examination, the Veteran complained of pain in his left shoulder when he carried things, drove with his hands extended on the steering wheel, and when he laid in bed with his hands held forward.  He reported that his arm tired quickly and became weak when he carried his baby for three to five minutes.  He stated that he took Aleve to treat his daily pain.  The Veteran also indicated that he had full range of motion of his left shoulder, but noted that he had pain and the sensation that his shoulder was pinched.  He further reported a popping sensation in his left shoulder.  He stated that he took breaks at work when his left shoulder pain bothered him.  He indicated that he had to qualify with weapons and handcuffing on a quarterly basis at work and noted that those activities caused his left shoulder pain to increase.  He stated that flare-ups did not impact the function of his left shoulder and arm.  

Range of motion testing revealed left shoulder flexion to 180 degrees with no objective evidence of painful motion; abduction to 180 degrees with no objective evidence of painful motion; and external and internal rotation to 90 degrees with no objective evidence of painful motion.  The Veteran was able to perform repetitive use testing with three repetitions.  Left shoulder post-test range of motion included flexion and abduction to 180 degrees.  The examiner noted that the Veteran had no additional limitation in range of motion of the shoulder and arm following repetitive use testing, and he had no functional loss and/or functional impairment of the shoulder and arm.  The Veteran indicated he had a history of mechanical symptoms in the left shoulder.  However, the examiner noted that the mechanical symptoms reported by the Veteran were not demonstrated on examination.  The Veteran did not have localized tenderness or pain on palpation of the shoulder joint.  He had no guarding of the left shoulder.  He demonstrated normal left shoulder strength of five out of five in muscle testing.  He had no ankylosis of the left shoulder joint.  Hawkin's test was positive for impingement.  An empty-can test was negative for rotator cuff pathology.  There was no history of recurrent disclocation or subluxation of the left shoulder.  A crank apprehension and relocation test was positive, which indicated possible left shoulder instability.  The examiner noted that the Veteran did not have an acromioclavicular joint condition or any other impairment of the clavicle or scapula.  X-rays of the left shoulder showed a left acromial ossicle that could predispose impingment.  There were no acute osseous abnormalities.

The examiner diagnosed the Veteran with a stable left shoulder joint and labral tear with impingement syndrome.  He opined that the Veteran's shoulder condition impacted his ability to work as a Homeland Security customs and border protection agent.  The Veteran indicated that, if he had to take a person down or open a trunk, he had pain in his left shoulder.  The examiner also noted that he found no exacerbation of the Veteran's left shoulder symptoms over the past five years.  He had normal range of motion with pain in the left shoulder, but he had no flare ups or exacerbation.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an increased evaluation for his left shoulder disability.  

Initially, the Board notes that the Veteran is already assigned a 10 percent evaluation, and there is no x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations.  Therefore, an increased evaluation is not warranted under Diagnostic Code 5003.  

Moreover, the evidence does not show that the Veteran's left arm is limited to shoulder level or to midway between the side and shoulder level.  The Board notes that the Veteran demonstrated some limitation of motion during some VA treatment and VA examinations throughout the period on appeal; however, range of motion testing did not show that his left arm was limited to shoulder level or to midway between the side and shoulder level.  At worst, during June 2007 VA orthopedic treatment, he demonstrated active range of motion with forward flexion from 0 to 140 degrees, abduction from 0 to 110 degrees, external rotation from 0 to 45 degrees, and internal rotation to T10.  In fact, the Veteran demonstrated full range of motion of his left arm during VA treatment in September 2006, September 2007, and October 2008.  Additionally, during the October 2013 VA joints examination, range of motion testing showed left shoulder flexion to 180 degrees with no objective evidence of painful motion; abduction to 180 degrees with no objective evidence of painful motion; and external and internal rotation to 90 degrees with no objective evidence of painful motion.  As such, the Veteran does not meet the criteria for an evaluation of 20 percent, or higher, under Diagnostic Code 5201.

In rendering this decision, the Board has considered the lay evidence of record, to include the Veteran's reports during VA examinations, VA treatment, and the July 2013 hearing.  Specifically, the Board notes that, during the July 2013 hearing, the Veteran reported that he had pain that began at approximately shoulder level when he lifted his arm.  The Veteran is competent to report as to the symptoms he experiences, such as arm and shoulder pain, weakness, and fatigue.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the Board finds that such lay evidence is outweighed by the objective examinations and testing provided by medical professionals with training and expertise, which show that he does not have the limitation of motion required under the rating criteria even when pain is considered.  Indeed, as previously noted, during the October 2013 VA joints examination, the Veteran demonstrated left shoulder flexion to 180 degrees with no objective evidence of painful motion; abduction to 180 degrees with no objective evidence of painful motion; and external and internal rotation to 90 degrees with no objective evidence of painful motion.  Moreover, even if given full probative weight, the Veteran's statement that his pain begins at shoulder level actually suggests that he still retains range of motion to that point, which would weigh against a finding that he meets the criteria for a 20 percent evaluation under Diagnostic Code 5201.

The Board has also considered whether an increased evaluation would be assignable under other relevant diagnostic codes, including that governing ankylosis of scapulohumeral articulation, other impairment of the humerus, and impairment of the scapula or clavicle; however, the Board finds that the criteria for a higher or separate rating under these provisions are not met.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 5203.  In this regard, the Veteran has not been shown to have ankylosis of scapulohumeral articulation or impairment of the humerus.  In fact, the range of motion studies of record do not demonstrate that the joint was immobile or fixed in place.  Indeed, the December 2008 and October 2013 VA examiners expressly stated that the Veteran did not have ankylosis of the left shoulder joint.  Moreover, the VA examiners specifically stated that the Veteran did not have impairment of the clavicle, scapula, or humerus.  In addition, the positive tests for rotator cuff conditions on VA examination are contemplated in the current rating assigned.  Therefore, the Board finds that the Veteran is not entitled to a higher or separate evaluation under Diagnostic Code 5200, 5202, or 5203.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's left shoulder disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 10 percent rating, and no higher.  In this regard, the Board observes that the Veteran complained of pain on numerous occasions.  However, the effect of the pain in the Veteran's left shoulder is contemplated in the assigned 10 percent disability evaluation.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation beyond that already assigned.  Even when considering the effect of the Veteran's pain and other functional loss, during the October 2013 VA examination, he still had range of motion following repetitive use of both flexion and abduction to 180 degrees, and he had no functional loss or impairment of the shoulder and the arm.  As such, the disability does not more closely approximate arm limitation of motion to shoulder level or to midway between the side and shoulder level.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for an increased evaluation for the left shoulder disability.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. 49 (1990).

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's left shoulder disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran's chief complaints of pain and limitation of motion are fully considered in the assignment of the 10 percent disability rating.  As discussed above, there are higher ratings available under the diagnostic codes, but the Veteran's disability is not productive of such manifestations.  

Moreover, the Board notes that the Veteran has not been shown to have marked interference with employment or frequent periods of hospitalization due to his left shoulder disability.  The Board acknowledges the Veteran's complaints that his left shoulder disability impacted his occupational functioning as a corrections officer in a juvenile detention center and as a Department of Homeland Security border and customs agent.  In a March 2009 statement, the Veteran reported that the limitation of motion of his left arm limited his employment performance; specifically, he noted that he was limited in his ability to lift and maintain a grip on individuals at the correctional facility.  In addition, during an October 2013 VA joints examination, he indicated that his left shoulder disability impacted his employment as a customs and border protection agent due to pain in his shoulder when he had to detain an individual or open a trunk.  The October 2013 VA examiner opined that the left shoulder disability impacted the Veteran's employment; however, he also determined that the Veteran's left shoulder symptoms had not been exacerbated in the past five years, he had normal range of motion without pain in the left shoulder, and he had no flare ups of pain.  Previously, in a September 2007 VA orthopedic treatment note, the examining orthopedist noted that the Veteran's left shoulder symptoms had "resolved" following a cortisone injection, and he opined that the Veteran should have been able to perform all the tasks related to his job without any limitations.  Further, in a March 2008 VA orthopedic treatment note, the Veteran stated that he continued to work at a juvenile detention center and he was able to perform his job without any problems.  In addition, the orthopedist, again, opined that the Veteran would be able to perform all the tasks related to his job without any limitation.  Therefore, the Board finds that, although he has some occupational impairment, the Veteran's left shoulder disability does not have a "marked" interference with employment.  The Board would note that "[t]he percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations." 38 C.F.R. § 4.1  Additionally, there is no evidence that suggests that the Veteran has been hospitalized due to his left shoulder disability.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected left shoulder disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An increased evaluation for rotator cuff tendonitis of the left shoulder with impingement secondary to an inferior calcific lesion under the acromion, currently evaluated as 10 percent disabling, is denied.




____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


